UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 07-6884



DAVID S. JOHNSON,

                                             Plaintiff - Appellant,


          versus


STATE OF MARYLAND; ROBERT L. EHRLICH, JR.,
Governor; ROBERT M. BELL, Chief Judge; DAVIS,
Appellate Judge; BYRNES, Appellate Judge;
JOHN J. BISHOP,JR.; Appellate Judge; SONNER,
Appellate Judge; GREENE, Appellate Judge;
ROBERT F. FISCHER, Appellate Judge; C. J.
MURPHY, Appellate Judge; KRAUSER, Appellate
Judge; RAYMOND G. THIEME, JR., Appellate
Judge; LAWRENCE F. RODOWSKY, Appellate Judge;
JAMES S. GETTY, Appellate Judge; WILLIAM W.
WENNER, Appellate Judge; GARY G. LEASURE,
Judge; J. FREDERICK SHARER, Judge; FRED A.
THAYER, Judge; LAWRENCE V. KELLY, State's
Attorney; ROBERT A. COHEN, Assistant State's
Attorney; MICHAEL O. TWIGG, Assistant State's
Attorney; RAYMOND STRUBIN, Assistant Public
Defender;   RAMON   ROZAS,   Assistant  Public
Defender; JAMES E. MALONE, Assistant Public
Defender; SHERRIE B. GLASSER, Assistant Public
Defender; SCOTT WHITNEY, Assistant Public
Defender; BRIAN J. MURPHY, Public Defender
Appointed Counsel; FRANK C. SIZER, JR.,
Commissioner of Correction; JON P. GALLEY,
Warden; ALLEGANY COUNTY, MARYLAND; JOHN DOE,
Warden; CITY OF CUMBERLAND, MARYLAND; JOHN
DOE, Chief of Police; JOHN DOE, Cumberland
City Police Officer (1); JOHN DOE, Cumberland
City Police Officer (2); JOHN DOE, Cumberland
City   Police    Officer   (3);   JAMES  HOTT,
Cumberland    City   Police    Officer;  STEVE
SHELLHAUS, Cumberland City Police Officer;
WADE SIBLEY, Cumberland City Police Officer;
CUMBERLAND CITY POLICE DEPARTMENT; UNITED
STATES POSTAL SERVICE; JOHN E. POTTER,
Postmaster General; M. COLAIACOVO, Postal
Inspector,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.   William M. Nickerson, Senior District
Judge. (1:06-cv-02781-WMN; 1:07-cv-00403-WMN)


Submitted:   September 11, 2007       Decided:   September 17, 2007


Before WILKINSON, MOTZ, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David S. Johnson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                  - 2 -
PER CURIAM:

          David S. Johnson appeals the district court’s order

denying relief on his complaint filed pursuant to 42 U.S.C. § 1983

(2000) and Bivens v. Six Unknown Named Agents of Fed. Bureau of

Narcotics, 403 U.S. 388 (1971).         We have reviewed the record and

find no reversible error.      Accordingly, we affirm for the reasons

stated   by   the   district   court.      Johnson   v.   Maryland,   Nos.

1:06-cv-02781-WMN; 1:07-cv-00403-WMN (D. Md., May 14, 2007).           We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                 AFFIRMED




                                  - 3 -